Citation Nr: 0216282	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  99-18 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for right ear hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.

This appeal arises from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which granted a 10 percent evaluation for right 
ear hearing loss effective from April 17, 1998, prior to the 
date of claim.  The veteran appealed the evaluation.

The Board of Veterans' Appeals (Board) remanded this claim in 
January 2001 for development of the evidence and 
consideration of changes in applicable laws and regulations.  
The case has now returned for appellate consideration.


FINDINGS OF FACT

1.  All evidence required for an equitable decision on the 
issue on appeal has been obtained.

2.  Since surgery for a nonservice-connected right ear tumor, 
the veteran's right ear hearing loss is manifested by an 
average pure tone threshold of 110+ decibels and speech 
discrimination ability of 0 percent.

3.  The veteran is not totally deaf in his nonservice-
connected left ear. 


CONCLUSION OF LAW

An evaluation in excess of 10 percent disabling is not 
warranted for right ear hearing loss.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.85, 4.86, Codes 6100, 6101 (1998, 
2001) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It is recognized by the 
Board that the provisions of 38 U.S.C.A. § 5103A (duty to 
assist) did not become effective until the fall of 2000.  
These provisions were addressed by VA in the supplemental 
statement of the case (SSOC) issued in July 2002.  VA also 
had the opportunity to apply the duty to assist provisions 
found at 38 U.S.C.A. § 5107(b) (West 1991) that existed prior 
to November 2000 as indicated in the statement of the case 
(SOC) issued in August 1999 and the SSOC of April 2000.  
Therefore, the development conducted by VA in this case fully 
meets the requirements of the old provisions of 38 U.S.C.A. 
§ 5107 and the new provisions of 38 U.S.C.A. § 5103A.  

The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 U.S.C.A. §§ 5103, 5103A.  

VA has also complied with notification requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  In letters issued by 
the RO in August 1998 and March 2001, the veteran was 
informed of the actions he must take and the type of evidence 
required in order to establish his claim for entitlement to 
an increased evaluation for right ear hearing loss, to 
include reporting for VA examination and identifying and/or 
submitting pertinent medical evidence.  This letter also 
notified the veteran of the development that would be 
completed by VA in substantiating his claim, to include 
scheduling the appropriate VA examination and obtaining VA 
treatment records.  In the SOC of August 1999 and subsequent 
SSOC's, VA specifically notified the veteran of the evidence 
that it had considered.  The SOC and SSOC's also notified the 
veteran of the pertinent law and regulations and the RO's 
reasons and bases for denying his claim.  In the SSOC of July 
2002, the veteran was specifically informed of the changes to 
38 C.F.R. §§ 3.159, 4.85, and 4.86 since the time he had 
initially submitted his claim.  The SOC and subsequent SSOC's 
informed the veteran that to substantiate his claim for an 
increased evaluation he needed to submit probative medical 
evidence, that is audiometry testing results, that 
established entitlement to a higher evaluation under the 
rating tables at 38 C.F.R. § 4.85.  Thus, the requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A have been met.

The Board finds that all records pertinent to the current 
claim in the possession of the Federal government have been 
obtained, to include service medical records and VA treatment 
records.  The veteran has not indicated that he currently is 
in receipt of Social Security Administration (SSA) disability 
benefits or any type of Workers' Compensation.  In a written 
statement of April 2001, the veteran acknowledged that he had 
not received private treatment for his hearing loss.  The 
veteran was afforded VA ear examinations and audiological 
evaluations in September 1998 and June 2001.  The VA 
examiners noted physical examination and audiometry results 
with the appropriate diagnoses.  The June 2001 examiner 
clearly indicated in the examination report that the medical 
evidence in the claims file had been reviewed.  Therefore, 
the Board finds that the medical evidence currently of record 
is sufficient for an equitable determination at this time and 
further development of the medical evidence is not required 
under the provisions of 38 U.S.C.A. § 5103A.  Finally, the 
veteran was afforded an opportunity to have a personal 
hearing and the hearing was held in November 1999.

The Board finds that no further development is required based 
on the remand instructions of January 2001.  The RO has fully 
complied with the remand instructions including that it 
request the veteran to identify pertinent medical evidence, 
assist in the development of this evidence, obtain a VA 
audiological examination, and provide notice and adjudicate 
this claim under the provisions of the VCAA.  Therefore, no 
further development is warranted based on January 2001 remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  
38 U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Increased Evaluation for Right Ear Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 provides 
that, in cases of functional impairment, evaluations must be 
based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish a full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 594.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
However, 38 C.F.R. § 4.14 does not prevent separate 
evaluations for the same anatomic area under different 
diagnostic codes that evaluate different functional 
impairments.

During the appeal period the veteran's right ear hearing loss 
has been evaluated under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.85, Diagnostic Code (Code) 6100 
with a 10 percent rating effective from April 17, 1998.  In 
this regard, the Board notes that, during the pendency of 
this appeal, VA issued new regulations for evaluating 
diseases of the ears and other sense organs, effective June 
10, 1999.  62 Fed. Reg. 25,202-10 (May 11, 1999).  The Court 
has held that, where laws or regulations change after a claim 
has been filed or reopened and before administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies, unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
provide otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also Fischer v. West, 
11 Vet. App. 121 (1998).  However, the criteria at 38 C.F.R. 
§ 4.85, Tables VI, VIA, and VII were not substantively 
changed.  See 62 Fed. Reg. at 25,202.  The provisions of 
38 C.F.R. § 4.86 were substantively changed.

The evaluation of hearing impairment is based on examinations 
using controlled speech discrimination tests together with 
results of puretone audiometry.  38 C.F.R. § 4.85.  The 
results are charted on Tables VI, VIA, and VII.  

A VA discharge summary for a period of hospitalization in 
April 1998 reflects that a magnetic resonance image (MRI) of 
the veteran's head revealed a mass on the right cerebellar 
pontine angle extending into the internal auditory canal.  
This mass was found to be consistent with a vestibular 
schwannoma.  An ear, nose and throat (ENT) pre-operative note 
indicates that the veteran had been counseled about the 
possible effects of surgically removing the schwannoma.  The 
surgeon wrote:

We had a thorough discussion regarding 
the tumor and its treatment options.  
[The veteran] understands that a 
translabyrithine approach obligates 
complete hearing loss in the right ear...He 
and his wife understand, and ask that we 
proceed.

An operative report of April 1998 indicates that the acoustic 
neuroma was successfully removed.  The acoustic neuroma has 
not been adjudicated service-connected.

Letters from two private physicians dated in June, July, and 
November 2001 confirmed that the veteran had loss virtually 
all his ability to hear in the right ear since his April 1998 
surgery.  In November 2001, it was determined that MRIs had 
ruled out the possibility of a reoccurrence of the acoustic 
neuroma.

The veteran has alleged that in recent years he has had 
significantly increased hearing loss in his right ear due to 
his service-connected injury.  He testified in November 1999 
that he had a hard time hearing other people at work.  The 
veteran claimed that this problem made it hard for him to 
understand instructions from supervisors.  He asserted that 
even with the use of hearing aids he had difficulty hearing 
conversations.  The veteran acknowledged that he could hear 
one-on-one conversations, but when in a building or a group 
of people he could not understand conversations over the 
background noise.

In a letter of October 1999, the veteran's spouse has 
indicated that the veteran could no longer do many of the 
physical activities he did prior to his April 1998 surgery.  
She also asserted that due to the veteran's physical 
limitations, he could no longer perform the tasks of his 
janitorial business at his pre-surgery level due to a loss of 
"physical strength and endurance."  The spouse indicated 
that due to these physical problems the veteran was forced to 
let clients go and decline new contracts.  He also was forced 
to reduce his work day from 12 to 15 hours down to 4 to 6 
hours.

A letter from a private nurse received in November 1999 
indicated that since 1994 the veteran's ability to hear had 
noticeably decreased.  

A review of the audiological examinations of recent years 
reveals the following.  In January 1997, audiometric testing 
revealed the following puretone thresholds in decibels:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
-
75
-
85
95
105
-
-

The average pure tone threshold for these frequencies was 90 
decibels with speech recognition of 48 percent.

An examination in April 1997 noted the following puretone 
thresholds:
HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
-
75
-
85
95
110
-
-

The average pure tone threshold for these frequencies was 91 
decibels with speech recognition of 52 percent.  

The veteran was afforded a VA audiological examination in 
September 1998.  The puretone thresholds were:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
-
110+
-
110+
110+
110+
-
-

The puretone threshold average was 110+ decibels in the right 
ear.  The speech recognition score in that ear could not be 
determined.  It was noted by the examiner that there were no 
responses from the right ear even at the output of the 
audiometer and that that was a result of the veteran's 
surgery in April 1998 to remove a schwannoma.  The left ear 
had mild sloping to moderate sensorineural hearing loss with 
an "excellent" word recognition score.  

A VA outpatient record of November 1999 reports follow-up on 
the veteran's hearing problems.  On examination, the right 
ear was noted to be a "dead ear" and the left had a slight 
sloping to moderate sensorineural hearing loss.  However, the 
examiner than noted that the right ear (AD) had excellent 
word recognition and that the veteran was non-reacting to 
speech testing in the left ear (AS).  These references to 
word recognition obviously have been attributed to the wrong 
ears since it's the veteran's right ear that the evidence 
shows to have essentially no speech recognition ability.  In 
January 2000, the right ear was found to be "dead" from 
acoustic neuroma resection.  Puretone threshold testing 
reportedly revealed profound sensorineural hearing loss in 
the right ear and normal sloping to moderately severe 
sensorineural hearing loss in the left ear.  Speech 
discrimination was not tested in the right ear.  

A VA audiological evaluation of June 2001 noted the following 
audiometric results:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
-
110
-
110
110
110
-
-

The average pure tone threshold in the right ear was 110 
decibels with speech recognition of 0 percent.  The average 
puretone threshold in the left ear was 45 decibels and speech 
recognition was 100 percent.  The diagnoses were status post 
lesion and high frequency sensorineural hearing loss in the 
left ear.

The above medical evidence indicates that the complete loss 
of hearing in the veteran's right ear, first shown in 1998, 
is due to removal of the acoustic neuroma.  This neuroma and 
its surgical resection are not service-connected.  However, 
even rating the entire loss of hearing acuity in the right 
ear as service-connected, the veteran still would not be 
entitled to an increased evaluation.

The maximum schedular rating provided for hearing loss that 
is service-connected in only one ear is 10 percent.  However, 
under 38 C.F.R. § 3.383 (2001) it is provided that 
compensation is payable for the combinations of certain 
specified service-connected and nonservice-connected 
disabilities as if both disabilities were service-connected, 
provided the nonservice-connected disability is not the 
result of the veteran's own willful misconduct.  Among those 
specified disabilities is total deafness in one ear as a 
result of service-connected disability and total deafness in 
the other ear as a result of nonservice-connected disability.  
38 C.F.R. § 3.383(a)(3) (2002).  Thus, if there veteran were 
totally deaf in both ears, his disability rating would 
encompass the nonservice-connected left ear hearing loss in 
addition to that in the right ear.  The facts of this case, 
however, do not meet those criteria as the veteran clearly is 
shown to have hearing in his left ear.  Therefore, under the 
new criteria at 38 C.F.R. § 4.85(f), the veteran's hearing 
acuity in the nonservice-connected left ear is assumed to be 
normal when using Tables VI, VIA, and VII under 38 C.F.R. 
§ 4.85.  The results of recent audiometric testing has found 
the average pure tone threshold in the right ear to be worse 
than 110 decibels with speech recognition of 0 percent.  
Based on Table VI found at 38 C.F.R. § 4.85, the veteran's 
right ear hearing acuity is at Level XI and his left ear is 
at Level I.  This level of hearing acuity, as reflected on 
Table VII of 38 C.F.R. § 4.85, warrants a 10 percent 
evaluation.  Using the criteria under Table IVA, as 
authorized under 38 C.F.R. § 4.86(a) for exceptional patterns 
of hearing impairment, would still result in right ear 
hearing acuity at Level XI and a 10 percent evaluation when 
applied to Table VII.  As noted above, 10 percent is the 
maximum schedular rating for service-connected hearing loss 
in one ear.  

Under the pre-June 10, 1999 criteria of 38 C.F.R. § 4.85. 
there would be a similar result.  Evaluating the test scores 
noted in the previous paragraph based on Table VI, 38 C.F.R. 
§ 4.85 (1998), the veteran's right ear hearing acuity is at 
Level XI and his left ear is at Level I.  This level of 
hearing loss, as reflected on Table VII of 38 C.F.R. § 4.85, 
is entitled to the maximum 10 percent schedular evaluation.  
Accordingly, neither the new nor old rating criteria at 
38 C.F.R. §§ 4.85 and 4.86 are more favorable to the veteran.

As neither the Chief of a VA Audiology Clinic nor any of the 
veteran's examiners has certified that language difficulties 
or inconsistent speech audiometry scores make the use of both 
puretone average and speech discrimination inappropriate, 
consideration of either the old or new provisions of 
38 C.F.R. § 4.85(c) is not warranted.  

It has been contended, in effect, that the veteran's right 
ear hearing loss should be assigned an extra-schedular 
evaluation.  According to 38 C.F.R. § 3.321(b)(1), in 
exceptional cases where the schedular evaluations are found 
to be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

The veteran and his spouse have claimed that since his April 
1998 surgery he has had significant difficulties in 
performing his traditional work as a janitor.  However, their 
description of these difficulties primarily centers around 
physical impairments associated by both the lay and medical 
evidence with the resection of the nonservice-connected 
acoustic neuroma, not the service-connected hearing loss 
right ear hearing loss.  While the right ear deafness likely 
has interfered with his employment, there is little lay and 
no medical evidence that it presents an unusal disability 
picture not contemplated by the schedular rating criteria.  
The only interference with his work directly attributed by 
the veteran to right ear hearing loss is difficulty hearing 
instructions from his supervisor which mainly happens in 
groups, with little interference in one-on-one situations.  
There is no lay or medical evidence that his right ear 
hearing loss has resulted in frequent hospitalizations.  The 
hospitalization in April 1998 was for a nonservice-connected 
disability that affected the right ear.  Based on the above, 
the Board finds that the veteran's hearing loss does not 
present such an exceptional or unusual disability picture 
that it would render the application of the schedular 
criteria impractical.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against an evaluation higher than 10 
percent disabling for right ear hearing loss, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for right ear hearing loss is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

